Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a focus position” in line 9, rendering the claim indefinite. It is unclear what the relation between this “a focus position” and a focus position as mentioned in line 1 are? Appropriate correction/clarification is required.
Claim 12 recites the limitation “a laser machining system” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a laser machining system” and a laser machining system as mentioned in line 2 of claim 1 are? Appropriate correction/clarification is required.
Claim 12 recites the limitation “a laser beam” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a laser beam” and a laser beam as mentioned in line 1 of claim 1 are? Appropriate correction/clarification is required.
Claim 15 recites the limitation “a focus position” in line 7, rendering the claim indefinite. It is unclear what the relation between this “a focus position” and a focus position as mentioned in line 1 are? Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kramer (DE 10 2007 053632 A1).
Regarding Independent claim 1, Kramer discloses a device for determining a focus position of a laser beam (laser beam 2, [0011], Fig 1) in a laser machining system (See Fig 1), comprising:
at least two surfaces of at least one optical element (optics 5 or glass 6, [0011], Fig 1), each configured to reflect a portion of the laser beam for outcoupling a sub-beam (see dash line 8 in Fig 1), the at least two sub-beams including a first sub-beam and a second sub-beam being superimposed substantially coaxially (reflecting a defined percentage of the beam coaxially or under a small angle at an optical surface present perpendicular to main beams and separating the partial beam from the main beams, Abstract, Fig 1);
a spatially-resolving sensor (a Hartmann-Shack sensor 11, Abstract; camera system, [0012], Fig 1) for detecting an intensity distribution of the superimposed sub-beams (details in Fig 1); and
an evaluation unit (beam analysis, a suitable optical system can be used to image both an image of the focus used for processing and an image of the reflecting surface on a camera system used for observation, see Abstract and Claims 1-2) configured to determine a focus position of the laser beam based on the intensity distribution of the sub-beams detected by the spatially-resolving sensor (imaged onto the sensors and analyzed using an optical imaging system, [0008]).
Regarding claims 2-14, Kramer further discloses:
Claim 2, wherein the at least one optical element (optics 5 or glass 6, [0011], Fig 1) is a transmissive optical element and/or a protective glass.
Claim 3, wherein the at least one optical element (optics 5 or glass 6, [0011], Fig 1) is arranged perpendicular to an optical axis [[(2)]] of the laser machining system (see details in Fig 1).
Claim 4, wherein one of the at least two surfaces and another of the at least two surfaces are arranged perpendicular to an optical axis of the laser machining system and/or in a focus region (processing zone 7 with focus, [0011]) of the laser beam (see details in Fig 1).
Claim 5, wherein a number of the sub-beams and/or a difference between optical path lengths of the sub-beams is known (Clearly, a number of the sub-beams can be known by any operator, Fig 1).
Claim 6, wherein the at least one optical element (optics 5 or glass 6, [0011], Fig 1) comprises a first optical element (optics 5 or glass 6, [0011], Fig 1) having a first of the at least two surface, wherein the first sub-beam is reflected from the first surface of the first optical element (see Fig 1), and/or wherein the at least one optical element comprises a second optical element having a first surface of the at least two surfaces, wherein the second sub-beam is reflected from the first surface of the second optical element.
Claim 7, wherein the first optical element (optics 5 or glass 6, [0011], Fig 1) further comprises a second surface which is opposite the first surface (see Fig 1) and configured to reflect a third sub-beam (Clearly, can the second surface can reflect any sub-beam as claimed), and/or wherein the second optical element further comprises a second surface which is opposite the first surface and configured to reflect a fourth sub-beam.
Claim 8, wherein the evaluation unit is configured to determine diameters of the sub-beams based on the intensity distribution of the superimposed sub-beams detected by the spatially-resolving sensor and to determine the focus position of the laser beam therefrom (partial beams reflected on all optical surfaces of the elements 5, 6 and 7 are coupled out superimposed on the beam splitter (4). Each of the partial beams can now be imaged and analyzed on a sensor (11) via a suitable optical system (10), Abstract and [0012]).
Claim 9, further comprising a beam splitter (a beam splitter 4, [0011], Fig 1) configured to transmit the laser beam to a workpiece (the processing zone 7 with focus, [0011], Fig 1) and to reflect the sub-beams to the spatially-resolving sensor (details in Fig 1).
Claim 10, further comprising an optics (a suitable optical system 10, [0012], Fig 1) for imaging the sub-beams onto the spatially resolving sensor (see Fig 1).
Claim 11, further comprising at least one optical filter (a suitable optical system 10, [0012], Fig 1) for the sub-beams, the at least one optical filter being arranged between the at least one optical element and the spatially-resolving sensor (10 being arranged between 11 and 5, Fig 1).
Claim 12, a laser machining system comprising:
a laser device for providing a laser beam (laser beam2 emerging divergently from the flber1, [0011], Fig 1);
a focusing optics (optics 5, [0011], Fig 1) for focusing the laser beam on a workpiece (processing zone 7 with focus, [0011], Fig 1); and the device according to one of claims 1 (see details above).
Claim 13, wherein the at least one optical element (glass 6, [0011], Fig 1) is arranged downstream of the focusing optics in a beam path of the laser machining system (see Fig 1).
Claim 14, wherein the laser machining system comprises a laser cutting head or laser welding head or is a laser cutting head or laser welding head (Clearly the laser head of this machining system can be used as a cutting or welding purpose.).
Regarding Independent claim 15, Kramer discloses a method for determining a focus position of a laser beam (laser beam 2, [0011], Fig 1) in a laser machining system (see Fig 1), comprising:
outcoupling at least a first and a second back reflection from at least one optical element (optics 5 or glass 6, [0011], Fig 1) arranged in a beam path of the laser beam (details in Fig 1);
detecting a spatially-resolved intensity distribution of the first sub-beam and the second sub-beam (a Hartmann-Shack sensor 11, Abstract; camera system, [0012], Fig 1); and
determining a focus position (processing zone 7 with focus, [0011]) of the laser beam (laser beam 2, [0011], Fig 1) based on the detected spatially-resolved intensity distribution (imaged onto the sensors and analyzed using an optical imaging system, [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761